DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
This Action is responsive to the Amendment filed 05/05/2022.  Claims 1-2, 4-14, and 16-23 are pending.  Claims 3 and 15 have been canceled.  Claims 1, 9, and 17 have been written in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, and 21-23 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 1 recites the limitation "An apparatus to recover an unmanned aerial vehicle (UAV) during flight" in lines 1-2 in the preamble, and "a kite operatively coupled to the tether line to support the tether line for recovery of the UAV" in lines 6-7, and "a sensor to detect a position of the UAV in flight, the sensor remotely positioned from the UAV" in lines 8-9, and "wherein the at least one processor calculates a projected flight path of the UAV based on the detected position of the UAV" in lines 13-14, and "to steer the kite toward the UAV for recovery thereof” in lines 17-18.  These limitations taken together are vague and indefinite. 
Is the UAV being positively claimed?  Is the UAV part of the apparatus?  If the UAV is part of the apparatus, how is it that the kite of the apparatus is being steered toward the UAV for recovery thereof?  It seems as though the apparatus is recovering part of itself.
As currently written, reference to the UAV in lines 1-2 and 8 are intended use recitations, i.e., “to recover” and “to detect” are the intended uses.  The claim appears to only refer to a UAV rather than positively claim it.  Accordingly, as long as the parts as claimed are taught in the reference, those parts are capable of executing the intended use stated in the claim.
Furthermore, "the sensor remotely positioned from the UAV" limitation is confusing.  Because there is no UAV being positively claimed, it does not make sense that the sensor is being positioned remotely from a part that is not there.  It appears that this limitation is trying to define the position of the sensor in reference to the UAV which is not positively claimed.
And, with the UAV not being positively claimed, isn’t “steer the kite toward the UAV for recovery thereof” in lines 17-18 an intended use limitation?
Claim 1 also recites the limitation "instructions" in line 11.  This limitation is vague and indefinite.  It is not clear what "instructions" are as set forth in the claim.  The nature and location of "instructions" in reference to the apparatus is unclear.  Are the instructions computer or machine readable instructions?  Are the instructions stored on/in some type of computer or machine readable medium?  Are the instructions written on a sheet of paper?
Additionally, Claim 1 recites the limitations "instructions; and at least one processor to execute the instructions, wherein the at least one processor calculates a projected flight path of the UAV based on the detected position of the UAV, and wherein the at least one processor causes, based on the calculated projected flight path, an actuator to linearly displace at least one of the first or second steering lines to steer the kite toward the UAV for recovery thereof" in lines 11-18, and is also rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: something that ties the instructions to the processor.  As currently written, the two “wherein” clauses do not relate back to the instructions being executed.  And, the claim reads as "any generic computer that can run a program, and oh by the way, ALSO does these two wherein clauses."
Additionally, claims 2, 4-8, and 21-23 are rejected because they depend from an indefinite parent claim.
Claim 23 recites the limitation "the first and second steering lines are independently linearly displaced from one another."  This limitation appears to be drawn up as a method step.  Accordingly, it is unclear whether, and to what extent, “the first and second steering lines are independently linearly displaced from one another” act to further limit the apparatus of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1, 4-14, 16, 21, and 23 is/are rejected under 35 USC § 103 as being unpatentable over JOHANSEN et al., wo 2018/189324 a1 (hereinafter called JOHANSEN), and further in view of NORTH et al., U.S. Patent Application Publication 2015/0153741 A1 (hereinafter called NORTH).
Regarding claim 1, JOHANSEN teaches an apparatus to recover an unmanned aerial vehicle (UAV) during flight, the apparatus comprising:
a tether line (See e.g. FIG. 2 element 12);
…;
…;
a drone operatively coupled to the tether line to support the tether line (See e.g., FIG. 2 element 14) for recovery of the UAV (See e.g., FIG. 2 element 16), …;
a sensor to detect a position of the UAV in flight, the sensor remotely positioned from the UAV (See e.g., page 6 lines 9-10);
at least one memory (See e.g., page 13 lines 15-21),
instructions (See e.g., page 13 lines 15-21); and
at least one processor to execute the instructions (See e.g., page 13 lines 15-21),
wherein the at least one processor calculates a projected flight path of the UAV based on the detected position of the UAV (See e.g., page 3 lines 15-20), and
… .
But JOHANSEN does not teach first and second steering lines; a tensioner operatively coupled to the tether line; a kite operatively coupled to the tether line to support the tether line …, the first and second steering lines operatively coupled to the kite, and … an actuator to linearly displace at least one of the first or second steering lines to be linearly displaced to steer the kite … .
However, NORTH teaches
first and second steering lines (See e.g., FIG. 18 elements 6A & 8A or 6B & 8B or 7A & 7B);
a tensioner operatively coupled to the tether line (See e.g., FIGS. 1 & 18 elements 5A or 5B-tether line; ¶s [0092]-[0093], where the use of the actuators as disclosed teach a tensioner, and they are operatively coupled to the tether line);
a kite operatively coupled to the tether line to support the tether line (See e.g., FIG. 18 elements 10A-10D) …, the first and second steering lines operatively coupled to the kite (See e.g., FIG. 18 elements 6A & 8A or 6B & 8B or 7A & 7B; ¶ [0092]), and … an actuator to linearly displace at least one of the first or second steering lines to be linearly displaced to steer the kite (See e.g., ¶ [0092], “Control pod 21 may include powered actuators … that vary the relative lengths of lines 6A, 8A and 6B, 8B to individually control kites 10A and 10B.”)… .
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHANSEN and NORTH before him, before the effective filing date of the claimed invention, to provide the apparatus of JOHANSEN with first and second steering lines; a tensioner operatively coupled to the tether line; a kite operatively coupled to the tether line to support the tether line …, the first and second steering lines operatively coupled to the kite, and … an actuator to linearly displace at least one of the first or second steering lines to be linearly displaced to steer the kite …, as taught by NORTH, whereby in the combined invention of JOHANSEN and NORTH the at least one processor (JOHANSEN See e.g., page 13 lines 15-21) causes, based on the calculated projected flight path (JOHANSEN See e.g., page 3 lines 15-20), an actuator to linearly displace at least one of the first or second steering lines to be linearly displaced to steer the kite (NORTH See e.g., ¶ [0092], “Control pod 21 may include powered actuators … that vary the relative lengths of lines 6A, 8A and 6B, 8B to individually control kites 10A and 10B.”) toward the UAV for recovery thereof (JOHANSEN See e.g., page 9 line 38-page 10 line 2; page 11 lines 24-27).  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to achieve the predictable result of using flexible kites because flexible kites can be made lighter, and they tend to be more durable in terms of surviving a crash, or using rigid wing kites that have superior aerodynamics, which may be important because the power capability of the system is proportional to the square of the kite's Lift/Drag ratio; where the type of kite utilized is selected based upon the requirements of a particular application, as suggested by NORTH (See e.g., ¶ [0048]).
Regarding claim 4, JOHANSEN, as modified by NORTH in the rejection of claim 1 hereinabove, further teaches wherein the sensor is a first sensor (NORTH See e.g., ¶ [0052]), and further including a second sensor (NORTH See e.g., FIG. 1 element 55) to measure a first position of the kite relative to a vessel from which the tether line extends.
Regarding claim 5, JOHANSEN, as modified by NORTH in the rejection of claim 4 hereinabove, further teaches wherein the at least one processor calculates a second position of the kite based on the first position of the kite and a position of the vessel supporting the apparatus (NORTH See e.g., ¶s [0092] & [0096]).
Regarding claim 6, JOHANSEN, as modified by NORTH in the rejection of claim 5 hereinabove, further teaches further including a transceiver to transmit (JOHANSEN See e.g., page 7 lines 22-24) the calculated second position of the kite (NORTH See e.g., ¶s [0092] & [0096]) to the UAV or a navigation network associated with the UAV (JOHANSEN See e.g., FIG. 2 element 16).
Regarding claim 7, JOHANSEN, as modified by NORTH in the rejection of claim 4 hereinabove, further teaches wherein the vessel includes a ship (NORTH See e.g., ¶ [0096]; JOHANSEN page 21 lines 6-8).
Regarding claim 8, JOHANSEN, as modified by NORTH in the rejection of claim 1 hereinabove, further teaches wherein the tensioner (NORTH See e.g., FIG. 18 element 21; ¶ [0092]) is to maintain the tether line within a desired tension range (NORTH See e.g., ¶s [0092] & [0095]) prior to contact of the UAV with the tether line (JOHANSEN See e.g., FIG. 2 elements 16 & 12).
Regarding claim 9, JOHANSEN teaches a method of recovering an unmanned aerial vehicle (UAV) during flight, comprising:
suspending a tether line (See e.g. FIG. 2 element 12) via a drone (See e.g. FIG. 2 element 14) …;
detecting, via a sensor remote from the UAV (See e.g., FIG. 2 element 16), a position of the UAV in flight (See e.g., page 6 lines 9-10);
calculating, by executing instructions with at least one processor (See e.g., page 13 lines 15-21), a projected flight path of the UAV based on the position of the UAV (See e.g., page 3 lines 15-20);
steering, … the tether line toward the UAV … based on the projected flight path of the UAV (See e.g., page 3 lines 17-27; page 10 line 35-page 11 line 1);
contacting the UAV with the tether line to capture the UAV (See e.g., page 9 line 38-page 10 line 2); and
in response to contacting the UAV with the tether line, retrieving the UAV … operatively coupled to the tether line (See e.g., page 11 lines 24-27).
But JOHANSEN does not teach suspending a tether line via a kite having first and second steering lines operatively coupled thereto, nor steering, via an actuator, the kite … by linearly displacing at least one of the first and second steering lines operatively coupled to the kite …, nor a tensioner operatively coupled to the tether line.
However, NORTH teaches suspending a tether line (See e.g., FIG. 18 elements 5A or 5B) via a kite (See e.g., FIG. 18 elements 10A-10D) having first and second steering lines operatively coupled thereto (See e.g., FIG. 18 elements 6A & 8A or 6B & 8B or 7A & 7B), and
steering, via an actuator (See e.g., ¶ [0092], “Control pod 21 may include powered actuators … that vary the relative lengths of lines 6A, 8A and 6B, 8B to individually control kites 10A and 10B.”), the kite … by linearly displacing at least one of the first and second steering lines operatively coupled to the kite (See e.g., ¶ [0092], “Control pod 21 may include powered actuators … that vary the relative lengths of lines 6A, 8A and 6B, 8B to individually control kites 10A and 10B.”)…, and a tensioner operatively coupled to the tether line (See e.g., FIGS. 1 & 18 elements 5A or 5B-tether line; ¶s [0092]-[0093], where the use of the actuators as disclosed teaches a tensioner, and they are operatively coupled to the tether line).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHANSEN and NORTH before him, before the effective filing date of the claimed invention, to provide the method of JOHANSEN with suspending a tether line via a kite having first and second steering lines operatively coupled thereto, and steering, via an actuator, the kite … by linearly displacing at least one of the first and second steering lines operatively coupled to the kite …, and a tensioner operatively coupled to the tether line, as taught by NORTH, whereby the combined invention of JOHANSEN and NORTH teaches steering, via an actuator (NORTH See e.g., ¶ [0092], “Control pod 21 may include powered actuators … that vary the relative lengths of lines 6A, 8A and 6B, 8B to individually control kites 10A and 10B.”), the kite (NORTH See e.g., FIG. 18 elements 10A-10D) toward the UAV (JOHANSEN See e.g., FIG. 2 element 16) by linearly displacing at least one of the first and second steering lines operatively coupled to the kite (NORTH See e.g., ¶ [0092], “Control pod 21 may include powered actuators … that vary the relative lengths of lines 6A, 8A and 6B, 8B to individually control kites 10A and 10B.”) based on the projected flight path of the UAV (JOHANSEN See e.g., page 3 lines 15-20).  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to achieve the predictable result of using flexible kites because flexible kites can be made lighter, and they tend to be more durable in terms of surviving a crash, or using rigid wing kites that have superior aerodynamics, which may be important because the power capability of the system is proportional to the square of the kite's Lift/Drag ratio; where the type of kite utilized is selected based upon the requirements of a particular application, as suggested by NORTH (See e.g., ¶ [0048]).
Regarding claim 10, JOHANSEN, as modified by NORTH in the rejection of claim 9 hereinabove, further teaches further including maintaining, via the tensioner (NORTH See e.g., FIGS. 1 & 18 elements 5A or 5B-tether line; ¶s [0092]-[0093], where the use of the actuators as disclosed teaches the tensioner), a tension of the tether line within a desired tension range (NORTH See e.g., ¶s [0092] & [0095]) prior to contact of the UAV (JOHANSEN See e.g., FIG. 2 element 16) with the tether line (NORTH See e.g., FIGS. 1 & 18 elements 5A or 5B).
Regarding claim 11, JOHANSEN, as modified by NORTH in the rejection of claim 9 hereinabove, further teaches further including coordinating, by executing instructions with the at least one processor (JOHANSEN See e.g., page 13 lines 15-21), movement of the UAV for the UAV (JOHANSEN See e.g., page 3 lines 17-27; page 10 line 35-page 11 line 1) to contact the tether line (NORTH See e.g., FIGS. 1 & 18 elements 5A or 5B).
Regarding claim 12, JOHANSEN, as modified by NORTH in the rejection of claim 11 hereinabove, further teaches further including determining, by executing instructions with the at least one processor (JOHANSEN See e.g., page 13 lines 15-21), a first position of the kite relative to a vessel (NORTH See e.g., ¶ [0096]) carrying the tether line (NORTH See e.g., FIGS. 1 & 18 elements 5A or 5B).
Regarding claim 13, JOHANSEN, as modified by NORTH in the rejection of claim 12 hereinabove, further teaches further including calculating, by executing instructions with the at least one processor (JOHANSEN See e.g., page 13 lines 15-21), a second position of the kite based on the determined first position of the kite and a position of the vessel (NORTH See e.g., ¶s [0095] & [0096]).
Regarding claim 14, JOHANSEN, as modified by NORTH in the rejection of claim 13 hereinabove, further teaches further including steering the kite (NORTH See e.g., ¶ [0092], “Control pod 21 may include powered actuators … that vary the relative lengths of lines 6A, 8A and 6B, 8B to individually control kites 10A and 10B.”) based on the determined first position of the kite (NORTH See e.g., ¶ [0095]) and the projected flight path of the UAV (JOHANSEN See e.g., page 3 lines 15-20).
Regarding claim 16, JOHANSEN, as modified by NORTH in the rejection of claim 9 hereinabove, further teaches further including determining, by executing instructions with the at least one processor (JOHANSEN See e.g., page 13 lines 15-21), a position of the tether line (NORTH See e.g., ¶s [0092]-[0092]).
Regarding claim 21, JOHANSEN, as modified by NORTH in the rejection of claim 1 hereinabove, further teaches wherein each of the first and second steering lines (NORTH See e.g., FIG. 18 elements 6A & 8A or 6B & 8B or 7A & 7B) includes a movable wire (JOHANSEN See e.g., page 18 lines 10-12) or caliper.
Regarding claim 23, JOHANSEN, as modified by NORTH in the rejection of claim 1 hereinabove, further teaches wherein the first and second steering lines (NORTH See e.g., FIG. 18 elements 6A & 8A or 6B & 8B or 7A & 7B) are independently linearly displaced from one another relative to a main cable portion from which the first and second steering lines extend (NORTH See e.g., FIG. 18 element 21; ¶ [0092], “Control pod 21 may include powered actuators (not shown) that vary the relative lengths of lines 6A, 8A and 68, 88 to individually control kites 10A and 10B.”  Where the control pod 21 teaches a main cable portion).


Claims 2 and 22 is/are rejected under 35 USC § 103 as being unpatentable over JOHANSEN, and further in view of NORTH and further in view of McDonnell, U.S. Patent Application Publication 20050017129 A1 (hereinafter called McDonnell).
Regarding claim 2, JOHANSEN, as modified by NORTH further teaches the kite (NORTH See e.g., FIG. 18 element 10A, 10B).
But neither JOHANSEN nor NORTH teaches a parafoil kite.
However, McDonnell teaches a parafoil kite (See e.g., ¶ [0111]-[0112]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of JOHANSEN, NORTH, and McDonnell before him, before the effective filing date of the claimed invention, to modify the apparatus of the combined invention of JOHANSEN and NORTH to include a parafoil kite, as taught in the analogous art of McDonnell.  One would have been motivated to make such a combination to achieve the predictable result to provide a simple, compact, inexpensive, lightweight and safer method of retrieving conventional fixed wing aircraft from a point location, as disclosed in McDonnell (See e.g., McDonnell ¶s [0021]).
Regarding claim 22, JOHANSEN, as modified by NORTH does not teach further including a third steering line operatively coupled to the kite.
However, McDonnell teaches a third steering line operatively coupled to the kite (See e.g., FIG. 25A element 232).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of JOHANSEN, NORTH, and McDonnell before him, before the effective filing date of the claimed invention, to modify the apparatus of the combined invention of JOHANSEN and NORTH to include a third steering line operatively coupled to the kite, as taught in the analogous art of McDonnell.  One would have been motivated to make such a combination to achieve the predictable result of pulling control lines to keep the kite in the correct attitude to provide lift vertically, as suggested in McDonnell (See e.g., McDonnell ¶s [0110]).


Claims 17-20 is/are rejected under 35 USC § 103 as being unpatentable over JOHANSEN, and further in view of NORTH and further in view of Griffith et al., U.S. Patent Application Publication 2009/0033098 A1 (hereinafter called Griffith and this reference is listed on the IDS filed 05/27/2021).
Regarding claim 17, JOHANSEN teaches a computer program product comprising instructions (See e.g., page 13 lines 15-16), which when executed, cause at least one processor (See e.g., page 13 lines 15-16) to at least:
determine a first position of an unmanned aerial vehicle (UAV) to be captured by a tether line (See e.g., FIG. 2 element 12; page 8 lines 33-37) based on information from a sensor remote to the UAV (See e.g., page 6 lines 9-10);
calculate a projected flight path of the UAV based on the first position (See e.g., page 3 lines 15-20);
determine a second position of a kite suspending the tether line;
cause, based on the projected flight path and the second position, the kite to be steered toward the UAV by directing an actuator to linearly displace at least one of a first steering line or a second steering line, the first and second steering lines operatively coupled to the kite; and
adjust movement of at least one of the UAV … to capture the UAV by the tether line (See e.g., page 16 lines 1-2).
But JOHANSEN does not teach determine a second position of a kite suspending the tether line; cause, based on the projected flight path and the second position, the kite to be steered toward the UAV by directing an actuator to linearly displace at least one of a first steering line or a second steering line, the first and second steering lines operatively coupled to the kite.
However, NORTH teaches determine a second position of a kite (See e.g., ¶ [0096]) suspending the tether line (See e.g., FIG. 18 element 5A or 5B);
cause, … the kite to be steered (See e.g., ¶ [0092], “Control pod 21 may include powered actuators … that vary the relative lengths of lines 6A, 8A and 6B, 8B to individually control kites 10A and 10B.”) … by directing an actuator to linearly displace at least one of a first steering line or a second steering line (See e.g., ¶ [0092], “Control pod 21 may include powered actuators … that vary the relative lengths of lines 6A, 8A and 6B, 8B to individually control kites 10A and 10B.”), the first and second steering lines (See e.g., FIG. 18 elements 6A, 6B, 8A, 8B) operatively coupled to the kite (See e.g., FIG. 18 elements 10A, 10B).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHANSEN and NORTH before him, before the effective filing date of the claimed invention, to provide the computer program product of JOHANSEN with determine a second position of a kite suspending the tether line; cause, … the kite to be steered … by directing an actuator to linearly displace at least one of a first steering line or a second steering line, the first and second steering lines operatively coupled to the kite, as taught by NORTH, whereby the combined invention of JOHANSEN and NORTH teaches cause, based on the projected flight path (JOHANSEN See e.g., page 3 lines 15-20) and the second position (NORTH See e.g., ¶ [0096]), the kite (NORTH See e.g., FIG. 18 elements 10A, 10B) to be steered (NORTH See e.g., ¶ [0092], “Control pod 21 may include powered actuators … that vary the relative lengths of lines 6A, 8A and 6B, 8B to individually control kites 10A and 10B.”) toward the UAV (NORTH See e.g., FIG. 2 element 16) by directing an actuator (NORTH See e.g., ¶ [0092], “Control pod 21 may include powered actuators … that vary the relative lengths of lines 6A, 8A and 6B, 8B to individually control kites 10A and 10B.”) to linearly displace at least one of a first steering line or a second steering line (NORTH See e.g., ¶ [0092], “Control pod 21 may include powered actuators … that vary the relative lengths of lines 6A, 8A and 6B, 8B to individually control kites 10A and 10B.”), the first and second steering lines (NORTH See e.g., FIG. 18 elements 6A, 6B, 8A, 8B) operatively coupled to the kite (NORTH See e.g., FIG. 18 elements 10A, 10B).  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to achieve the predictable result of using flexible kites because flexible kites can be made lighter, and they tend to be more durable in terms of surviving a crash, or using rigid wing kites that have superior aerodynamics, which may be important because the power capability of the system is proportional to the square of the kite's Lift/Drag ratio; where the type of kite utilized is selected based upon the requirements of a particular application, as suggested by NORTH (See e.g., ¶ [0048]).
But neither JOHANSEN nor NORTH teaches a non-transitory machine readable medium comprising instructions.
However, Griffith teaches a non-transitory machine readable medium comprising instructions (See e.g., ¶ [0011]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of JOHANSEN, NORTH, and Griffith before him, before the effective filing date of the claimed invention, to modify the computer program product of the combined invention of JOHANSEN and NORTH to include a non-transitory machine readable medium comprising instructions, as taught in the analogous art of Griffith.  One would have been motivated to make such a combination to achieve the predictable result of providing a system that operates near a suitable operating point, as disclosed in Griffith (See e.g., Griffith ¶s [0013] & [0022]).
Regarding claim 18, JOHANSEN, as modified by NORTH and Griffith in the rejection of claim 17 hereinabove, further teaches the actuator (NORTH See e.g., ¶ [0092], “Control pod 21 may include powered actuators … that vary the relative lengths of lines 6A, 8A and 6B, 8B to individually control kites 10A and 10B.”) is directed to move the kite (NORTH See e.g., FIG. 18 elements 10A, 10B; ¶ [0092], “Control pod 21 may include powered actuators … that vary the relative lengths of lines 6A, 8A and 6B, 8B to individually control kites 10A and 10B.”) to bring the tether line (NORTH See e.g., FIG. 18 element 5A or 5B) proximate the projected flight path of the UAV (JOHANSEN See e.g., FIG. 2 element 16; page 3 lines 15-20).
Regarding claim 19, JOHANSEN, as modified by NORTH and Griffith in the rejection of claim 17 hereinabove, further teaches wherein the second position of the kite is determined based on a position of the kite relative to a vessel from which the tether extends (NORTH See e.g., ¶s [0092] & [0096]).
Regarding claim 20, JOHANSEN, as modified by NORTH and Griffith in the rejection of claim 19 hereinabove, further teaches wherein the instructions cause the processor (JOHANSEN See e.g., page 13 lines 15-21) to direct movement of the UAV (JOHANSEN See e.g., page 3 lines 17-27; page 10 line 35-page 11 line 1) based on the second position of the kite (NORTH See e.g., ¶ [0092]).

Response to Arguments
Applicant’s arguments in the Amendment of the Request for Continued filed 05/05/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kearney-Fischer, U.S. Patent 10,458,757 B1 teaches a net aimed to capture a target (See e.g., column 5 line 65-column 6 line 11) and determining the capture path for the intercepting vehicle relative to the target (See e.g., column 8 line 58-column 9 line 5).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
28 June 2022



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644